Order, Family Court, New York County (Jody Adams, J.), entered on or about April 20, 2001, which denied respondent father’s objections to a modified order of support dated January 16, 2001, which, upon remand for recalculation, increased his *244child support obligation for the parties’ 16-year-old daughter from $410.50 per month to $299.94 bi-weekly, unanimously affirmed, without costs.
Contrary to respondent’s argument, the upward modification of his child support obligation sought by petitioner was not precluded by the parties’ several-year-old agreement establishing his child support obligation at a level lower than it would be if set pursuant to the Child Support Standards Act (CSSA) guidelines (see Matter of Tompkins County Support Collection Unit v Chamberlin, 99 NY2d 328, 337 [2003]). Nor did any failure by petitioner to specify unanticipated circumstances warranting upward modification preclude the relief, given the presumptively deficient prevailing level of child support (see Matter of Brescia v Fitts, 56 NY2d 132 [1982]).
We have considered respondent’s remaining arguments and find them unavailing. Concur—Buckley, EJ., Rosenberger, Ellerin, Williams and Gonzalez, JJ.